DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 7; the limitation(s), “determine the difference between the predicted pressure and the actual pressure based on a predicted false positive rate of the predicted pressure indicating a leak” are unclear. The limitation of “determine the difference between the predicted pressure and the actual pressure based on a predicted false positive rate of the predicted pressure indicating a leak” is confusing as it is unclear what a “false positive rate of the predicted pressure” is or how it is used within the system. The recitation of the limitation within the specification provides no further structural or functional disclosure regarding the nature of the limitation as it pertains to the claimed language [0011, 0023].  For the purpose of prosecution, the limitations as recited will be interpreted as meaning determining a difference between a predicted and an actual pressure with considerations for false positive rates in data collection and usage. The claimed language should be amended to help provide clarity.  

In re claim 19; the limitation(s), “determine the difference between the predicted pressure and the actual pressure based on a predicted false positive rate of the predicted pressure indicating a leak” are unclear. The limitation of “determine the difference between the predicted pressure and the actual pressure based on a predicted false positive rate of the predicted pressure indicating a leak” is confusing as it is unclear what a “false positive rate of the predicted pressure” is or how it is used within the system. 
Regarding the limitation, please see in re claim 7 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20110112814), and further in view of Komura (US 20190092130) and Ishizeki (US 20190248209).
In re claim 1, Clark discloses a system, comprising a computer including a processor and a memory [109], 
the memory storing instructions executable by the processor to [109]:collect 
(a) ambient weather data (“ambient temperature reading”; [0016]), 
(c) operation data of a climate control subsystem of a refrigerant system (“a condenser temperature reading and a discharge pressure reading”; [0016]); 
input the collected data to a regression program trained to output a predicted level of refrigerant of the climate control subsystem (“In another feature of system the model creation module performs a linear regression to determine a non-compensated linear combination of the system data that estimates the refrigerant level.”; [0010]), 
the regression program trained with previously determined ambient weather data and previous operation data of the climate control subsystem ("The system further comprises a model database that stores a plurality of models defining expected refrigerant levels based on previously recorded system data...”; [0007], [0054]); 
determine an actual level of the refrigerant in the climate control subsystem (“The method comprises sensing a level of refrigerant in the refrigeration system and generating refrigerant level data based on the level of refrigerant. The method further comprises sensing conditions corresponding to the refrigeration system and generating system data based on the sensed conditions.”; [0017]); and 
actuate a component upon determining that a difference between the predicted level and the actual level falls below a threshold (“The method further comprises generating a notification when a difference between the expected refrigerant level and the refrigerant level reading is one of greater than an upper control limit and less than a lower control limit in at least one consecutive reading.”; [0017]).  

Clark lacks: 
vehicle speed data including at least one of a vehicle speed or an engine speed, and 
operation data of a climate control subsystem of a vehicle 
input the collected data to a regression program trained to output a predicted pressure of refrigerant of the climate control subsystem, 
the regression program trained with previously determined ambient weather data, data of a previous vehicle speed or a previous engine speed, and previous operation data of the climate control subsystem; 
determine an actual pressure of the refrigerant in the climate control subsystem; and 
actuate a component upon determining that a difference between the predicted pressure and the actual pressure falls below a threshold.  

Regarding the limitation, “vehicle speed data including at least one of a vehicle speed or an engine speed”: Komura discloses in a similar invention, regarding refrigeration cycles in vehicles, a consideration for engine rotation speed specified from the output value of the engine rotation speed sensor as vehicle speed data [0058]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Clark to instead apply the linear regression calculation of Clark to a vehicle system and moreover include considerations for obtaining vehicle speed data detected by an engine rotation speed sensor, as taught by Komura. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for monitoring engine speed with regards to pressure-based control methods. In this way, the modification allows for more effective control methods configured to receive vehicle speed data in considering the effect an increase in engine speed has on engine coolant temperature, where rising temperatures may in turn increase the load upon a compressor within a climate control system [0072]. 
Regarding the limitation, “operation data of a climate control subsystem of a vehicle ”: Komura discloses in a similar invention a consideration for refrigeration cycles in vehicles and includes the use of vehicle speed data obtained by monitoring engine rotation speeds [0058]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system to instead apply the linear regression calculation of Clark to a vehicle system for monitoring system operations data and detecting leaks in refrigerant systems, such as those taught by Komura. 
One of ordinary skill in the art would recognize the benefits of this modification as detecting leaks and monitoring refrigerant system data in a vehicle can be crucial for maintaining safe and reliable conditions due to the effect pressure, temperature, and refrigerant leaks may have on an engine during operations. 
Regarding the limitation, “the regression program trained with previously determined ambient weather data, data of a previous vehicle speed or a previous engine speed, and previous operation data of the climate control subsystem”: It should be noted the system of Clark is capable of collecting and using previous operational condition data in determining a predicted level of refrigerant in a system but does not distinctly disclose the use or collection of vehicle speed data. 
However; Komura discloses in a similar invention, regarding refrigeration cycles in vehicles, a consideration for engine rotation speed specified from the output value of the engine rotation speed sensor [0058]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Clark to configure controller methods wherein a regression program which outputs a predicted refrigerant level is trained with previously determined ambient data, climate control data, and further modified to include vehicle speed data by observing engine rotation speed, as taught by Komura. 
One of ordinary skill in the art would recognize the benefits of this proposed modification as it would allow the system of Clark to further improve the efficiency of controller methods based upon the historically modeled data by expanding the scope of information collected to further include vehicle speed data. Including considerations for vehicle speed data can provide additional information for monitoring system status and addressing errors; for example, an increase in engine speed results in an increase in engine coolant temperatures, where rising temperatures may in turn increase the load upon a compressor within a climate control system [0072]. 
Regarding the limitations; 
“input the collected data to a regression program trained to output a predicted pressure of refrigerant of the climate control subsystem”
“determine an actual pressure of the refrigerant in the climate control subsystem”:
“actuate a component upon determining that a difference between the predicted pressure and the actual pressure falls below a threshold”

It should be noted that Clark discloses considerations for monitoring the “level” of refrigerant within a climate control system and features which collect discharge pressure readings [0016], but does not distinctly disclose considerations as pressure. 
However; Ishizeki discloses in a similar invention, regarding vehicle air conditioners, consideration for a discharge pressure sensor (42) to detect a refrigerant pressure Pd [0056]. Ishizeki further discloses a controller (32) capable of comparing an estimated pressure, based upon previous operations, against current measured pressure [0124, 0136]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Clark to include considerations for a regression program trained to output a predicted refrigerant level as it relates to refrigerant pressure, as taught by Ishizeki. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a more effective data profile for modeling the behavior of climate control systems in regards to refrigerant levels and the effect of their respective pressures.

In re claim 3, Clark discloses the system of claim 1, wherein the instructions further include instructions to output the predicted pressure based on a plurality of previously predicted levels of the refrigerant of the climate control subsystem (“The system further comprises a model database that stores a plurality of models defining expected refrigerant levels based on previously recorded system data, …. The system also comprises a refrigerant level prediction module that generates an expected refrigerant level based on the system data and the selected model.”; [0007])  
Clark lacks:
wherein the instructions further include instructions to output the predicted pressure based on a plurality of previously predicted pressure differences of the refrigerant of the climate control subsystem

Regarding the limitation, “wherein the instructions further include instructions to output the predicted pressure based on a plurality of previously predicted pressure differences of the refrigerant of the climate control subsystem”: It should be noted the system of Clark is configured to collect and use previous operational and conditional data in determining a predicted level of refrigerant from amongst a plurality of historically modeled system data. Furthermore, these models include calculating an upper and lower control limit, or an allowable difference in pressure levels [0060]. The proposed system of Clark is capable of comparing the difference between previously predicted models in determining a suitable historical data set for which a predicted pressure level of refrigerant is based and used in monitoring current system conditions, as discussed above in re claim 1. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Clark to configure controller methods to further include instructions to output the predicted pressure based on a plurality of previously predicted pressure differences of the refrigerant of the climate control subsystem.  
One of ordinary skill in the art would recognize the benefits of this proposed modification as it would allow the system of Clark to further improve the efficiency of controller methods based upon the historically modeled data by expanding the scope of information collected to further include the measured differences between estimated and measured values of refrigerant data. Allowing control methods to use more comprehensive data leading to a better representation of refrigerant pressure levels with regards to accuracy and efficiency.  

In re claim 9, Clark discloses the system of claim 1, wherein the instructions further include instructions to determine a baseline level of the refrigerant of the climate control subsystem (“SPC module further uses the SPC data, including… upper control limits (UCL) and lower control limits (LCL) to determine a state of the refrigerant level error”; [0060]) based on the previous operation data of the climate control subsystem (“The SPC data and limits may be calculated from preciously recorded system data…”; [0060]).  

Clark lacks:

wherein the instructions further include instructions to determine a baseline pressure difference of the refrigerant of the climate control subsystem

Regarding the limitation, “wherein the instructions further include instructions to output the predicted pressure based on a plurality of previously predicted pressure differences of the refrigerant of the climate control subsystem”: Clark discloses a method for determining an upper and lower control limit for creating a baseline value range of allowable refrigerant levels differences, however Clark is silent as refrigerant levels including pressure data. Regarding the missing limitation, please see in re claim 1. 

In re claim 14, Clark discloses a method, comprising:
collecting (a) ambient weather data and (c) operation data of a climate control of a refrigerant system;  
inputting the collected data to a regression program trained to output a predicted pressure of refrigerant of the climate control subsystem, the regression program trained with previously determined 
ambient weather data and previous operation data of the climate control subsystem; 
determining an actual level of the refrigerant in the climate control subsystem; and 
actuating a component upon determining that a difference between the predicted level and the actual level falls below a threshold.  

Clark lacks:
collecting (a) ambient weather data, (b) vehicle speed data including at least one of a vehicle speed or an engine speed, and (c) operation data of a climate control subsystem of a vehicle
inputting the collected data to a regression program trained to output a predicted pressure of refrigerant of the climate control subsystem, the regression program trained with previously determined 
ambient weather data, data of a previous vehicle speed or a previous engine speed, and previous operation data of the climate control subsystem; 
determine an actual pressure of the refrigerant in the climate control subsystem; and 
actuating a component upon determining that a difference between the predicted pressure and the actual pressure falls below a threshold.  

Regarding the missing claim limitations, as the missing limitations of the method claim are similar in scope to those of the system claim, please see in re claim 1 which address these claim limitations. 

In re claim 16, Clark discloses the method of claim 14, further comprising outputting the predicted pressure based on a plurality of previously predicted pressures of the refrigerant of the climate control subsystem.  
Regarding the limitations, as the limitations of the method claim are similar in scope to those of the system claim, please see in re claim 3 which address these claim limitations.

Claim(s) 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20110112814), and further in view of Komura (US 20190092130) and Ishizeki (US 20190248209), as applied to claim 1 above and further in view of Schnieder (US 20210390414) and Rohde (US10958410B2).
In re claim 2, Clark lacks the system of claim 1, wherein the instructions further include instructions to retrain the regression program with the collected data and the previously determined data by applying a
first weight value to the collected data and a 
second weight value to the previously determined data, 
the first weight value being greater than the second weight value.  

Regarding the limitations; 
“first weight value to the collected data”
“second weight value to the previously determined data,” 

Schneider discloses in a similar invention, regarding training models, previous and current training values comprising data values in addition to weight values (FIG.2; [0073-0075])
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Clark to include control methods wherein a first weight value is applied to collected data and a second weight value is applied to previously determined data, as taught by Schneider. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a control method capable of applying respective weight to limit or increase the effect of data sets, such as current and previous system status information, in advanced control method calculations.  
Regarding the limitation, “the first weight value being greater than the second weight value.”: Rohde discloses in an invention, regarding adaptive time synchronization, considerations for a control method that may “may be configured to perform an equally weighted averaging or an averaging putting comparatively smaller weight on past input values when compared to current input values.” [0091] 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Clark to include a control method with considerations for placing a greater weight upon current collected data when compared to the weight applied to preciously determined data as taught by, Rohde. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a smoothed and integrated version of information and allows current data set values to be used as feedback within the control system to help compensate for errors.  

In re claim 15, Clark lacks the method of claim 14, further comprising retraining the regression program with the collected data and the previously determined data by 
applying a first weight value to the collected data and 
a second weight value to the previously determined data, 
the first weight value being greater than the second weight value.  

Regarding the limitations, please see in re claim 2. 

Claim(s) 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20110112814), and further in view of Komura (US 20190092130) and Ishizeki (US 20190248209), as applied to claim 1 above and further in view of Kerbel (US 20170300046).
In re claim 7, Clark discloses the system of claim 1, wherein the instructions further include instructions to determine the difference between the predicted pressure and the actual pressure indicating a leak in the climate control subsystem (“In another feature of the system the notification module generates a notification that refrigerant is leaking from the system when the difference between the expected refrigerant level and the refrigerant level reading is less than the lower control limit ...”; [0015])
Clark lacks: 
wherein the instructions further include instructions to determine the difference between the predicted pressure and the actual pressure based on a predicted false positive rate of the predicted pressure indicating a leak in the climate control subsystem

Regarding the limitation, “wherein the instructions further include instructions to determine the difference between the predicted pressure and the actual pressure based on a predicted false positive rate of the predicted pressure indicating a leak in the climate control subsystem”: Kerbel discloses in a similar invention, regarding detecting faults in an air conditioning system, indicating errors such as refrigerant leaks [0021], considerations for false positive rates. Kerbel further discloses false positive rates in relation to fault thresholds in that “the particular fault thresholds used can be adjusted to achieve acceptable false positive errors” [0057]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Clark to include determining the difference between the predicted pressure and the actual pressure with considerations for a false positive rate as taught by, Komura. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a control method with considerations for false positive rates within a system enabling the adjustment of behavior according to control operations while still retaining sufficient sensitivity to fault conditions [0057].   

In re claim 19, Clark discloses the method of claim 14, further comprising determining the difference between the predicted pressure and the actual pressure indicating a leak in the climate control subsystem (“In another feature of the system the notification module generates a notification that refrigerant is leaking from the system when the difference between the expected refrigerant level and the refrigerant level reading is less than the lower control limit ...”; [0015])
Clark lacks: 
determining the difference between the predicted pressure and the actual pressure based on a predicted false positive rate of the predicted pressure indicating a leak in the climate control subsystem.

Regarding the limitations, please see in re claim 7. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20110112814), and further in view of Komura (US 20190092130) and Ishizeki (US 20190248209), as applied to claim 1 above and further in view of Reed (US 20210260957).
In re claim 8, Clark lacks the system of claim 1, wherein the operation data of the climate control subsystem includes a blower fan speed and an evaporation temperature of the refrigerant.  
Regarding the limitation, “wherein the operation data of the climate control subsystem includes a blower fan speed and an evaporation temperature of the refrigerant”: Reed discloses in a similar invention, regarding heating and ventilation of vehicle air conditioning, considerations for climate control operations data to further include parameters such as the blower speed (“the sensor reading relates to cabin air temperature, ambient air temperature, discharge air temperature, sun load intensity, blower speed,)”; [0005]) and an evaporation temperature of the refrigerant (“…an evaporator temperature sensor, a refrigerant pressure sensor, a refrigerant temperature sensor, a discharge air temperature sensor, an ambient air temperature sensor, and combinations thereof,”; [0043]).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Clark to further include control method considerations for fan speed and refrigerant temperature operation data, as taught by Reed.
One of ordinary skill in the art would recognize the benefits of this modification as monitoring and recording system data, regarding blower speed and refrigerant temperature, would allow for comprehensive control methods in the operation of a climate control system. The addition of these parameters would yield a more robust and complete profile of system operations data, upon which the models of control methods are built. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20110112814), and further in view of Komura (US 20190092130) and Ishizeki (US 20190248209), as applied to claim 1 above and further in view of Wantanabe (US 20210018200).
In re claim 11, Clark discloses the system of claim 1, wherein the instructions further include instructions to actuate the component when the difference between the predicted pressure and the actual pressure exceeds the threshold (“The method further comprises generating a notification when a difference between the expected refrigerant level and the refrigerant level reading is one of greater than an upper control limit and less than a lower control limit in at least one consecutive reading.”; [0017])
Clark lacks:
wherein the instructions further include instructions to actuate the component when the difference between the predicted pressure and the actual pressure exceeds the threshold for an elapsed time exceeding a time threshold.  

Regarding the limitation, “wherein the instructions further include instructions to actuate the component when the difference between the predicted pressure and the actual pressure exceeds the threshold for an elapsed time exceeding a time threshold.”: Wantanabe discloses in a similar invention, regarding refrigerant leakage determination, consideration for actuating a component (“actuates the alarm device”; [0007]) when the refrigerant sensor output exceeds a threshold for an elapsed time exceeding a time threshold (“the length of time period… is longer than either one of the two set times associated with the two thresholds”; [0007])
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Clark to further include considerations for actuating a component based upon the difference between the predicted and actual pressure exceeding an elapsed time associated with a time threshold, as taught by Wantanabe. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a control method wherein leakage determination is further based upon measured system conditions being presently detected for a predetermined amount of time. In this way, the control method is capable of preventing erroneous detections based upon temporary conditions and the detection accuracy of refrigerant leakage can be improved [0007]. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20110112814), and further in view of Komura (US 20190092130) and Ishizeki (US 20190248209), as applied to claim 1 above and further in view of Lopez (US 20210179121).
In re claim 12, Clark lacks the system of claim 1, wherein the regression program is a multivariate adaptive regression spline.
Regarding the limitation, “wherein the regression program is a multivariate adaptive regression spline.”: It should be noted that Clark discloses consideration for regression algorithms but does not distinctly disclose multivariate adaptive regression spline. 
However; Lopez discloses in a similar invention, regarding fault coordination management of vehicles, consideration for the use of algorithms such as multivariate adaptive regression splines (MARS) in training data sets [0075]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Clark to further include a regression program that is a multivariate adaptive regression spline.
One of ordinary skill in the art would recognize the benefits of this modification as a multivariate adaptive regression spline (MARS) is a known means for efficiently training data sets comprising multiple input variables with regards to training algorithms.

Claim(s) 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20110112814), and further in view of Komura (US 20190092130) and Ishizeki (US 20190248209), as applied to claim 1 above and further in view of Oomura (US 20100326127 A1).
In re claim 13, Clark lacks the system of claim 1, wherein the instructions to actuate the component include instructions to deactivate a compressor of the climate control subsystem.   
Regarding the limitation, Oomura discloses in a similar invention, regarding air conditioning of vehicles, considerations for control methods wherein the instructions to actuate the component include instructions to deactivate a compressor (“adapted to determine the lack of refrigerant when the refrigerant pressure falls below a predetermined pressure and then to stop the operation of the compressor”; [0278]) 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Clark to further include control methods wherein instructions to actuate the component include instructions to deactivate a compressor of the climate control system, as taught by Oomura. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide considerations for the effect of refrigerant pressure upon a compressor within a climate control system and help to prevent damage to the system components under non-ideal conditions. 

In re claim 20, Clark lacks the method of claim 14, further comprising deactivating a compressor of the climate control subsystem upon determining that the difference between the predicted pressure and the actual pressure falls below the threshold.
Regarding the limitation, please see in re claim 13. 

Allowable Subject Matter
Claims 4-6, 10, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claim 4, the current prior lacks disclosure regarding wherein the instructions further include instructions to determine each of the plurality of previously predicted pressure differences as a respective average of predicted pressure difference during a previous respective trip, each trip being a time period between activation of the vehicle and the deactivation of the vehicle. 
The prior art, in references such as Kobler, disclose consideration for the use of data information gathered and averaged over the course of previous trips, mostly as it pertains to autonomous vehicle operations. However; there lacks disclosure for a consideration in collecting refrigerant pressure data and comparing values against an averaged historical value for the purpose of identifying or addressing leaks within climate control subsystems. 
In re claim 5, included due to dependency upon claim 4; please see in re claim 4 above. 
In re claim 6, included due to dependency upon claim 4; please see in re claim 4 above.
In re claim 10, the current prior lacks disclosure regarding wherein the instructions further include instructions to update the baseline pressure difference of the refrigerant based on a mean pressure difference between the predicted pressure of the refrigerant and the actual pressure of the refrigerant from activation of the vehicle to deactivation of the vehicle. 
It should be noted that Clark does disclose consideration where “to extract meaningful information, refrigerant levels can be measured and then averaged at predetermined intervals. For example, refrigerant levels may be averaged hourly (RL.sub.HR).” [0051]. Clark further discloses averaging over “n” instances [0061]. However; Clark does not distinctly disclose consideration for averaging refrigerant levels at regular intervals or over “n” instances from activation to deactivation of the vehicle. 
Furthermore, the averages disclosed by Clark use data regarding refrigerant levels, or separately, the mean of an error value of the refrigerant level hourly averages [0061]. Moreover, there lacks disclosure regarding instructions to update a baseline pressure difference of a refrigerant pressure difference based on a mean pressure difference between the predicted pressure of the refrigerant and the actual pressure of the refrigerant from activation to deactivation of a vehicle. 
In re claim 17, the current prior lacks disclosure regarding further comprising determining each of the plurality of previously predicted pressure differences as a respective average of predicted pressure difference during a previous respective trip, each trip being a time period between activation of the vehicle and the deactivation of the vehicle. 
Regarding the limitation, please see in re claim 4 above.
In re claim 18, included due to dependency upon claim 17; please see in re claim 17 above.


Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763